Exhibit 10.72

 

AMENDED AND RESTATED NET WORTH MAINTENANCE AGREEMENT

 

AMENDED AND RESTATED NET WORTH MAINTENANCE AGREEMENT, dated as of the 12th day
of October 2004, by and among MBIA Insurance Corporation, a corporation
organized and existing under the laws of the State of New York (“MBIA”), MBIA UK
(Holdings) Limited, a corporation organized and existing under the laws of
England and Wales with registered number 4808006 (“MBIA UK Holdings”) and MBIA
UK Insurance Limited, a corporation organized and existing under the laws of
England and Wales with registered number 4401508 (“MBIA UK Insurance”);

 

W I T N E S S E T H

 

WHEREAS, MBIA UK Holdings is a wholly-owned subsidiary of MBIA and MBIA UK
Insurance is a wholly-owned subsidiary of MBIA UK Holdings;

 

WHEREAS, MBIA desires that MBIA UK Insurance receives and maintains the highest
possible claims-paying rating from Standard & Poor’s corporation (“S&P”),
Moody’s Investors Service, Inc. (“Moody’s”) and Fitch, Inc. (“Fitch”)

 

WHEREAS, MBIA and MBIA UK Insurance desire to amend and restate the Net Worth
Maintenance Agreement dated as of May 14, 2004 among MBIA, MBIA UK Holdings and
MBIA UK Insurance.

 

NOW, THEREFORE, in consideration of the covenants and understandings contained
herein and upon the terms and conditions set forth below, the parties agree as
follows:

 

Section 1. Capital Stock. MBIA shall own either directly or indirectly through
MBIA UK Holdings or another wholly-owned intermediate subsidiary not less than
100.0% of the outstanding capital stock of MBIA UK.

 

MBIA shall not (directly or indirectly) create, incur, assume or suffer to exist
any lien on the capital stock of MBIA UK Holdings or of MBIA UK Insurance

 

Section 2. Net Worth Maintenance. In consideration of the value to MBIA that
MBIA UK Insurance has the highest possible claims-paying rating and continues to
maintain an insurance license in good standing under the laws of England, MBIA
hereby agrees to cause MBIA UK Insurance to maintain capital in an amount that
is at least equal to the higher of the amount of capital as now or in the future
required by laws or regulatory authorities of the United Kingdom or
$100,000,000; provided however, any contributions by MBIA for such purpose shall
in no event exceed 35% of MBIA’s policyholders’ surplus on an accumulated basis
as determined by the laws of the State of New York. Further, contributions by
MBIA hereunder shall be made in compliance with §1505 of the New York Insurance
Law; provided that MBIA hereby confirms that it may make single contributions to
MBIA UK Insurance that do not exceed $300million each without taking any
additional actions under §1505 of the New York Insurance Law with respect to any
such single contribution. MBIA UK Holdings hereby agrees to contribute
immediately to MBIA UK Insurance any funds contributed to it by MBIA in
accordance with this Section 2.



--------------------------------------------------------------------------------

Section 3. Certain Covenants of MBIA UK Insurance.

 

(a) In consideration for the agreement of MBIA to maintain capital in MBIA UK
Insurance as provided in Section 2 above, MBIA UK Insurance hereby agrees:

 

(i) to issue only financial guarantee policies;

 

(b) (ii) to take any reasonable actions necessary to maintain its permission to
carry on regulated activities under Part IV of the Financial Services and
Markets Act 2000 in the United Kingdom in good standing; and

 

(iii) not to issue any shares of its capital stock to any entity that is not
owned by or which is not under common control of MBIA, without the prior consent
of MBIA.

 

(b) Each of MBIA (in its capacity as sole shareholder of MBIA UK) and MBIA UK
agree not to take any action, including without limitation the payment of
dividends on or other capital distributions with respect to or the redemption of
the stock of MBIA UK, as a result of which MBIA UK’s capital would be lower than
$100,000,000.

 

Section 4. Payment obligation and Determination.

 

  (a)   MBIA UK Insurance agrees to take all actions in a timely manner to
require MBIA and MBIA UK Holdings to make the contributions required of MBIA
pursuant to Section 2 of this Agreement.

 

  (b)   In the event of any dispute as to the amount required to be contributed
by MBIA and/or MBIA UK Holdings pursuant to Section 2 of this Agreement, MBIA
shall first make the contribution in the amount determined by MBIA UK. If MBIA
disputes the determination of such amount the final determination of such amount
will be made, after the payment by MBIA of such amount as determined by MBIA UK,
by the firm of independent public accountants employed at the time to make
audits of the books and records of MBIA UK Insurance and any such determination
so made shall be final and binding for all purposes. Determination by the
independent public accountants shall be made promptly, as time is of the essence
in such determination.

 

  (c)   To the extent that any contributions are required to be made by MBIA and
MBIA UK Holdings under the terms of this Agreement, such contributions will be
made in cash so that MBIA UK Insurance will be able to meet its obligations as
they become due.

 

Section 5. Representations and Warranties. Each of MBIA and MBIA UK Holdings
hereby represents and warrants as follows:

 

(a) MBIA is a corporation duly organized and validly existing under the laws of
the State of New York and has full power, authority and legal right to own its
assets and to transact its business and to execute, deliver and perform this
Agreement, and has taken all necessary corporate and legal action to authorize
the execution, delivery and performance of this Agreement

 

(b) MBIA UK Holdings is a corporation duly organized and validly existing under
the laws of England and Wales and has full power, authority and legal right to
own its assets and to transact its business and to execute, deliver and perform
this Agreement, and has taken all necessary corporate and legal action to
authorize the execution, delivery and performance of this Agreement



--------------------------------------------------------------------------------

(c) This Agreement constitutes a legal, valid and binding obligation of MBIA and
MBIA UK Holdings enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally; and

 

(d) The execution, delivery and performance by MBIA and MBIA UK Holdings of this
Agreement will not violate, or require any consent, filing, approval or other
action pursuant to, the Certificate of Incorporation, By-Laws or other corporate
rules of MBIA or MBIA UK Holdings or any provision of any law or regulation or
of any judgment, order or decree of any court, arbitrator or governmental
authority or of any agreement of any nature binding upon MBIA or MBIA UK
Holdings or their assets, except for such filings, consents or approvals
consents as have been made or obtained.

 

Section 6. Amendments. This Agreement may be amended only by an instrument in
writing executed by the parties, hereto, which amendment will only be effective
after S&P, Moody’s and Fitch have stated in writing to MBIA UK Insurance that
such amendment will not result in a lowering or withdrawal of the claims paying
rating of MBIA UK Insurance. This Agreement supercedes the Net Worth Maintenance
Agreement dated as of May 14, 2004 among MBIA, MBIA UK Holdings and MBIA UK
Insurance.

 

Section 7. Third party rights. Nothing in this Agreement shall in any manner
create any obligations or establish any rights against either of the parties to
this Agreement in favor of any third parties or any person not parties to this
Agreement.

 

Section 8. Governing Law. This Agreement shall be a contract under, be governed
by, and construed and interpreted in accordance with the laws of the State of
New York.

 

Section 9. Forum Non Conveniens. MBIA agrees to waive any right to stay or to
dismiss any action or proceeding brought against it before the courts of the
United Kingdom on the basis of forum non conveniens.

 

IN WITNESS WHEREOF, this Agreement is made and entered into as of the day and
year first above written.

 

MBIA INSURANCE CORPORATION By:  

/s/ Ram D. Wertheim

--------------------------------------------------------------------------------

    Title: Managing Director MBIA UK HOLDINGS LIMITED By:  

/s/ Phillip C. Sullivan

--------------------------------------------------------------------------------

    Title: Director MBIA UK INSURANCE LIMITED By:  

/s/ Phillip C. Sullivan

--------------------------------------------------------------------------------

    Title: Director